Citation Nr: 1413225	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-33 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Diane Olson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.

The Veteran had active service from November 1985 to September 1988. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2009 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned in November 2013.  A transcript of the hearing is of record.  As noted in that transcript, the undersigned agreed to leave the record open for 60 days following the hearing in order for the Veteran to submit private medical evidence.  As the 60 days has now passed and no evidence has been received, the Board will proceed with consideration of the Veteran's claim.

The Veteran's claim of entitlement to service connection for posttraumatic stress disorder has been recharacterized as a claim of entitlement to service connection for a psychiatric disorder to comport with the Veteran's contentions and the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a psychiatric disorder that had its onset during his period of active service.  The Veteran was treated during service for personality disorder and stress reaction due to family problems and alcohol abuse.  VA treatment records contain diagnoses of depressive disorder not otherwise specified as well as alcohol and substance abuse.  

VA is obligated to provide an examination and/or opinion where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs of symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist.  

The entire claim file (i.e., both the paper claim file and any medical records contained in Virtual VA) is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in the Virtual VA file must be printed and associated with the paper claim file so they can be available to the examiner for review.  

The examiner is to provide a diagnosis of any psychiatric disorder and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder is related to the Veteran's military service.  

A complete rationale for all opinions expressed must be provided.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


